Citation Nr: 1529537	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09- 15 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for service-connected coronary artery disease in excess of 30 percent prior to May 26, 2011.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In a January 2014 rating decision, the RO fully granted service connection for anxiety disorder (claimed as posttraumatic stress disorder and major depressive disorder); therefore, those issues are not in appellate status, and are not before the Board.  Also, in a March 2015 rating decision, the RO awarded a 100 percent rating for the service-connected coronary artery disease with an effective date of May 26, 2011.  As a 100 percent rating is the maximum rating available for coronary artery disease, the issue as to whether a higher initial rating is warranted from May 26, 2011, forward, is moot and, thus, will not be considered herein.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (holding that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDING OF FACT

In a written and signed statement received in June 2015, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals seeking a higher initial rating for service-connected coronary artery disease prior to May 26, 2011, and service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of a higher initial rating for service-connected coronary artery disease prior to May 26, 2011, and service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in June 2015, the Veteran withdrew from consideration the appeals of a higher initial rating for service-connected coronary artery disease prior to May 26, 2011, and service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and peripheral neuropathy of the bilateral upper extremities.  As the Veteran has withdrawn the appeal on 

these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of an initial disability rating for service-connected coronary artery disease in excess of 30 percent prior to May 26, 2011, having been withdrawn, is dismissed.

The appeal of service connection for hypertension, having been withdrawn, is dismissed.

The appeal of service connection for peripheral neuropathy of the bilateral lower extremities, having been withdrawn, is dismissed.

The appeal of service connection for peripheral neuropathy of the bilateral upper extremities, having been withdrawn, is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


